Turner v Higgins (2020 NY Slip Op 04125)





Turner v Higgins


2020 NY Slip Op 04125


Decided on July 17, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 17, 2020

PRESENT: WHALEN, P.J., CARNI, BANNISTER, AND DEJOSEPH, JJ. (Filed July 17, 2020.) 


MOTION NO. (77/20) CA 19-01269.

[*1]MICHAEL TURNER, PLAINTIFF-APPELLANT, 
vBETH HIGGINS, ET AL., DEFENDANTS. FARMERS NEW CENTURY INSURANCE COMPANY, INTERVENOR-RESPONDENT.

MEMORANDUM AND ORDER
Motion for renewal and reargument denied.